Citation Nr: 9910472	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hemochromatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1957 to 
April 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1997 determination of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied the veteran's claim for service 
connection for hemochromatosis as not well grounded.  

The Board notes that the veteran filed a claim in April 1972 
for service connection for a liver disorder, which was denied 
in a May 1972 rating decision.  The Board finds that the 
veteran's claim for service connection for hemochromatosis is 
not inextricably intertwined with his 1972 claim predicated 
on his inservice abnormal liver function tests.  In this 
regard, the Board finds that the holding of the United States 
Court of Appeals for the Federal Circuit in Ephraim v. Brown 
is on point.  Ephraim, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(holding that a claim based on the diagnosis of a new mental 
disorder ... states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement).  

In the present case, hemochromatosis was undiagnosed until a 
liver biopsy performed in 1988.  Accordingly, the veteran's 
January 1997 claim for service connection for hemochromatosis 
constitutes a new claim, rather than a reopened claim.


FINDING OF FACT

The claim for service connection for hemochromatosis is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for hemochromatosis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In the case at hand, the Board finds that the veteran has 
submitted a well-grounded claim for service connection for 
hemochromatosis.  As to the first requirement of competent 
evidence of a current disability, the veteran has submitted 
letters from two private physicians dated in May 1997 that 
indicate a current diagnosis of hemochromatosis.  One of the 
letters shows that the veteran has had periodic treatment in 
the form of phlebotomies since the diagnosis of the disease.  

The Board also finds that the second requirement of an 
inservice injury or disease has been shown.  Specifically, 
the April 1972 report of medical examination at separation 
contains a notation that the veteran had hepatocellular 
disease by laboratory tests only, which had improved 
spontaneously.  The service medical records contain three 
laboratory profiles, which appear to have been conducted in 
January, March, and April 1972, that show the veteran had 
aspartate aminotransferase (SGOT) levels greater than normal.  

As to the third requirement, the Board finds that the veteran 
has submitted plausible evidence of a nexus between the 
inservice elevations of his liver enzymes and the current 
diagnosis of hemochromatosis.  In May 1997, the veteran's 
private physician opined that the liver function tests were a 
marker for hemochromatosis, and substantiate that 
hemochromatosis was present as of 1978, and may well have 
been present before 1978.  In light of the physician's 
opinion and the elevated laboratory values during service 
between January and April 1972, the Board finds that the 
record contains medical evidence of a nexus, suggesting that 
hemochromatosis may have had its onset during active service.  

Because the veteran has submitted evidence meeting the three 
requirements articulated in Caluza, the Board finds that the 
veteran has satisfied the initial burden of submitting a well 
grounded claim.  38 U.S.C.A. § 5107(a).  The Board may only 
proceed to the merits of a claim after ensuring that the duty 
to assist under section 5107(a) has been fulfilled.  The 
Board finds that additional development is warranted.  This 
issue will be addressed in the following remand section of 
this decision.  


ORDER

The veteran having submitted a well grounded claim for 
service connection for hemochromatosis, the appeal is allowed 
to this extent.  


REMAND

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Following a review of the claims file, the Board notes that 
the medical records referred to by the veteran's private 
physicians showing elevated liver enzyme values in the late 
1970s are not associated with the record.  The record also 
does not contain the medical records pertaining to the 
diagnosis of hemochromatosis in 1988.  

In cases where there is a well-grounded claim for disability 
compensation, and the medical evidence accompanying the claim 
is not adequate for rating purposes, a VA examination will be 
afforded.  38 C.F.R. § 3.326 (1998).  

The Board finds that a VA examination addressing both the 
nature of the disability due to hemochromatosis as well as 
its relationship to his inservice treatment for a liver 
disorder would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration. 

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for service 
connection for hemochromatosis is remanded to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

Specifically, the veteran should identify 
the medical records pertaining to his 
treatment for elevated liver enzymes in 
the late 1970s and the records pertaining 
to the diagnosis of hemochromatosis in 
1988.  

After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  

Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment records 
pertinent to his claim.

2.  After additional records have been 
associated with the claims file, if any, 
the RO should schedule a VA examination 
of the veteran by an appropriate 
specialist, to determine the nature of 
his hemochromatosis.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

Following a review of the veteran's 
service medical records and postservice 
medical evidence, the examiner should 
render an opinion as to whether 
hemochromatosis had its onset during 
active service.  

It is also requested that the examiner 
identify the nature of the disability 
attributable to hemochromatosis and 
whether any of the veteran's current 
medical complaints are attributable to 
hemochromatosis.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for hemochromatosis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

